             Case 3:18-cv-05182-TSZ Document 184 Filed 09/03/20 Page 1 of 3



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        JUDITH COLE,
 8                            Plaintiff,
                                                   C18-5182 TSZ
 9          v.
                                                   MINUTE ORDER
10      KEYSTONE RV COMPANY,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
     JURY TRIAL DATE                                                 August 23, 2021
14
     Length of Trial                                                          5 days
15
     Deadline for joining additional parties                         October 9, 2020
16
     Deadline for amending pleadings                                February 1, 2021
17
     Disclosure of expert testimony under FRCP 26(a)(2)             February 1, 2021
18
   All motions related to discovery must be filed by                  March 25, 2021
         and noted on the motion calendar no later than the
19
         third Friday thereafter (see LCR 7(d))
20 Discovery completed by                                               May 3, 2021
21 The parties shall engage in mediation by                            May 17, 2021

22

23

     MINUTE ORDER - 1
             Case 3:18-cv-05182-TSZ Document 184 Filed 09/03/20 Page 2 of 3



 1 All dispositive motions must be filed by                                     June 3, 2021
          and noted on the motion calendar no later than
 2        the fourth Friday thereafter (see LCR 7(d))

 3 All motions related to expert witnesses
         (e.g., Daubert motion) must be filed by                               June 10, 2021
 4       and noted on the motion calendar no later
         than the third Friday thereafter (see LCR 7(d))
 5
   All motions in limine must be filed by                                      July 22, 2021
 6       and noted on the motion calendar no later than the
         Friday before the Pretrial Conference (see LCR 7(d)(4))
 7 Agreed Pretrial Order due                                                 August 6, 2021
 8 Trial briefs, proposed voir dire questions, and
   proposed jury instructions due                                            August 6, 2021
 9
   Pretrial Conference to be held at 1:30 p.m. on                          August 13, 2021
10
          These dates are set at the direction of the Court after reviewing the joint status
11 report and discovery plan submitted by the parties. All other dates are specified in the
   Local Civil Rules. These are firm dates that can be changed only by order of the Court,
12 not by agreement of counsel or parties. The Court will alter these dates only upon good
   cause shown: failure to complete discovery within the time allowed is not recognized as
13 good cause.

14        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
15 the format required by LCR 16.1.
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
16 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
17 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
18 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
19 may use it.

20         The original and one copy of the trial exhibits are to be delivered to the courtroom
   at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
21 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
   appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
22 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
   numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
23

     MINUTE ORDER - 2
             Case 3:18-cv-05182-TSZ Document 184 Filed 09/03/20 Page 3 of 3



 1 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
   next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 2 is numbered 159, then defendant’s exhibits shall begin with the number 200; if
   defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 3 the number 400.

 4         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
 5
          Should this case settle, counsel shall notify Chambers at 206-370-8830 as soon as
 6 possible.

           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
 7
           Dated this 3rd day of September, 2020.
 8

 9                                                    William M. McCool
                                                      Clerk
10
                                                      s/Karen Dews
11                                                    Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
